KNOX, District Judge.
If, as a matter of fact and law, the Administrator was authorized to continue in force the restrictive provisions having to do with the Embroideries industry, and which are here said to have expired by lapse of time, it is of small consequence that, under Subdivision (e) of Section 8 of the Fair Labor Standards Act, 29 U.S.C.A. § 208(e), the original restrictions are no longer operative. For this reason, the within motion is denied. If the parties wish, I will arrange for the immediate trial of the case and a full determination of all questions involved can then be had.